                Case 5:20-cv-00280 Document 1 Filed 03/06/20 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

RHETT IBARRA                                                §
Plaintiff,                                                  §
                                                            §
v.                                                          §                            1:20-cv-246
                                                                              CAUSE NO. _____________
                                                            §
ALLSTATE FIRE AND CASUALTY                                  §
INSURANCE COMPANY                                           §
Defendant.                                                  §



      DEFENDANT ALLSTATE FIRE AND CASAULTY INSURNACE COMPANY’S
                         NOTICE OF REMOVAL

         Defendant, Allstate Fire and Casualty Insurance Company, hereby removes this lawsuit,

which is currently pending in the 407th Judicial District Court of Bexar County, Texas, Cause No.

2020C102837, to the United States District Court for the Western District of Texas, San Antonio

Division, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, on the grounds of diversity of

citizenship, and would respectfully show the Court as follows:

                                                  BACKGROUND

         1.       On or about December 18, 2018, Plaintiff was involved in a motor vehicle collision

(the “Collision”) in which he has alleged that an underinsured driver, Joel Saucedo, who was

operating a motor vehicle, caused him serious bodily injury.1

         2.       On February 10, 2020, Plaintiff filed his Original Petition styled Rhett Ibarra v.

Allstate Fire and Casualty Insurance Company, in which Plaintiff alleges a claim for uninsured




1
 See Exhibit A, Plaintiff’s Original Petition, V. Facts. Plaintiff did not number his paragraphs in his Original
Petition.


{00581998}
                Case 5:20-cv-00280 Document 1 Filed 03/06/20 Page 2 of 6




motorist benefits from the Defendant.2 The alleged tortfeasor, Joel Saucedo, is not a party to this

lawsuit.

         3.       Plaintiff served Defendant with Plaintiff’s Original Petition, Jury Demand, Rule

193.7 Notice, and Requests for Disclosure and process on February 12, 2020, by certified mail on

its registered agent.3

         4.       Plaintiff’s alleged damages include past and ongoing medical expenses, loss of

earning capacity, physical pain, physical impairment, disfigurement, mental anguish, exemplary

damages, treble damages, attorneys’ fees, and costs of court.4

         5.       Plaintiff asserted a cause of action to recover for damages under an uninsured

motorist policy issued by Defendant.5 Plaintiff affirmatively pleads for damages in excess of

$100, 000 but not to exceed $200,000.6 Plaintiff also pleads “in the alternative ... for monetary

relief in an amount over $200,000 but not more than $1,000,000.”7

         6.       Plaintiff has demanded a jury trial.8

         7.       Defendant has not answered the Plaintiff’s suit in state court.9




2
  See id.
3
  See Exhibit B, Transmittal of Citation, Summons, and Citation. The date on the transmittal of citation—February
18, 2020—is incorrect. Defendant was served on February 12, 2020, by certified mail to its registered agent, as is
indicated in the Citation.
4
  Plaintiff’s Original Petition, IX. Personal Injury Damages, X. DTPA Damages, XI. Insurance Code Damages, and
XII. Attorney’s Fees.
5
  Plaintiff’s Original Petition, V. Facts.
6
  See Plaintiff’s Original Petition, II. Claim for Relief.
7
  See id.
8
  See the heading on page 1 of Plaintiff’s Original Petition and Exhibit C, State Court Docket, showing that Plaintiff
paid the jury filing fee on February 10, 2020.
9
  See Exhibit C, State Court Docket.
{00581998}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 2 of 6
                Case 5:20-cv-00280 Document 1 Filed 03/06/20 Page 3 of 6




                                           GROUNDS FOR REMOVAL

         8.       This Court has original jurisdiction of this suit based on 28 U.S.C. §§ 1332(a), 1441,

and 1446 because this suit involves a controversy between citizens of different states, and the

amount in controversy, exclusive of interest and costs exceeds $75,000.00.

     A. Parties are Diverse

         9.       Plaintiff is a natural person who asserts that he is a resident of Texas in his Original

Petition, thus demonstrating that Plaintiff is domiciled in the state of Texas.10 Plaintiff has not

plead or alleged citizenship of any state other than Texas. Based upon the law and evidence,

Plaintiff is a citizen of Texas.11

         10.      Defendant Allstate is incorporated under the laws of the state of Illinois and

maintains its principle place of business in Cook County, Illinois, located at 2775 Sanders Road,

Northbrook, Illinois 60062. Defendant is thus a citizen of Illinois.12

     B. Amount in Controversy

         11.      The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00.13 The removing party may satisfy its

burden by either (1) demonstrating that it is “facially apparent” from the petition that the claim

likely exceeds $75,000.00, or (2) “by setting forth the facts in controversy—preferably in the

removal petition, but sometimes by affidavit—that support a finding of the requisite amount.”14


10
   See Plaintiff’s Original Petition, III. Parties.
11
   Quebe v. Ford Motor Co., 908 F. Supp. 446, 449 (W.D. Tex. 1995), citing Lundquist v. Precision Valley Aviation,
Inc., 946 F.2d 8, 10 (1st Cir.1991) (“When a party is a person, citizenship is determined by where the party is
domiciled.”).
12
   28 U.S.C. §1332 (c)(1) (“[A] corporation shall be deemed to be a citizen of every State and foreign state by which
it has been incorporated and of the State or foreign state where it has its principal place of business….”); and, Quebe,
908 F. Supp. at 449 (citing Milstead Supply Co. v. Casualty Ins. Co., 797 F. Supp. 569, 571 (W.D.Tex.1992)) (“When
a party is a corporation, citizenship is determined by where the corporation is incorporated and the location of the
corporation's principal place of business”).
13
   Grant v. Chevron Phillips Chem. Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002).
14
   Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
{00581998}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 3 of 6
                 Case 5:20-cv-00280 Document 1 Filed 03/06/20 Page 4 of 6




           12.    Here, it is facially apparent from Plaintiff’s petition that the claim exceeds

$75,000.00. Specifically, Plaintiff alleges that he “seeks recovery of over $100,000 but not more

than $200,000” or “[i]n the alternative, [he] … seeks recovery of damages for monetary relief in

an amount over $200,000 but not more than $1,000,000.”15

           13.    Based upon the foregoing, and on the face of Plaintiff’s Original Petition, the

amount in controversy exceeds $75,000.00.

                                  REMOVAL IS PROCEDURALLY PROPER
           14.    This notice of removal is timely filed within thirty (30) after service of process upon

Defendant.16

           15.    Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Bexar County, Texas, the place where the State Court suit was

filed.17

           16.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached herein as Exhibit A, Exhibit B, and Exhibit C.

           17.    Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the District Clerk of Bexar County.

                                             PRAYER FOR RELIEF

           18.    Defendant, Allstate Fire and Casualty Insurance Company, prays that the Court

accept jurisdiction over the state court action for the reasons set forth above, and grant any such

other and further relief to which it may show itself justly entitled.




15
   See Plaintiff’s Original Petition, II. Claim for Relief.
16
   See 28 U.S.C. §1446 (b)(1), and Exhibit B, Citation, which is correctly dated February 12, 2020.
17
   See Exhibit A – Exhibit C.

{00581998}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 4 of 6
              Case 5:20-cv-00280 Document 1 Filed 03/06/20 Page 5 of 6




                                                      Respectfully submitted,

                                                      VALDEZ & TREVIÑO,
                                                      ATTORNEYS AT LAW, P.C.
                                                      Callaghan Tower
                                                      8023 Vantage Drive, Suite 700
                                                      San Antonio, Texas 78230
                                                      Phone: 210–598–8686
                                                      Fax: 210–598–8797

                                                      By: /s/ Michael M. Novak
                                                      Robert E. Valdez
                                                      State Bar No.20428100
                                                      revaldez@valdeztrevino.com
                                                      Michael M. Novak
                                                      State Bar No. 24092905
                                                      mnovak@valdeztrevino.com
                                                      Counsel for Defendant Allstate Fire and
                                                      Casualty Insurance Company




{00581998}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 5 of 6
              Case 5:20-cv-00280 Document 1 Filed 03/06/20 Page 6 of 6




                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

6th day of March 2020, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email and

via e-service in the state court proceeding:


                Paul L. Sadler
                Crystal S. Sadler
                SADLER AND SADLER
                OF COUNSEL WITH CARABIN & SHAW, P.C.
                8100 Broadway, Suite 200
                San Antonio, Texas 78209
                Counsel for Plaintiff


                                                      /s/ Michael M. Novak
                                                      Michael M. Novak




{00581998}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 6 of 6
